Citation Nr: 0927467	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-36 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for renal cancer.  

2.  Entitlement to service connection for disability of the 
spine.  

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

4.  Entitlement to service connection for a skin disability

5.  Entitlement to service connection for PTSD.  

6.  Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2007, the Veteran testified before a Decision Review 
Officer (DRO).  A transcript of that hearing is associated 
with the claims file.  In his substantive appeal, the Veteran 
requested a hearing before a member of the Board.  He 
withdrew that request in a writing received by VA in June 
2009.  


FINDINGS OF FACT

1.  Renal cancer did not have onset during the Veteran's 
active service and is not related to his active service.  

2.  A disability of the spine did not have onset during the 
Veteran's active service, did not manifest within one year of 
separation from active service, and is not related to the 
Veteran's active service.  

3.  Peripheral neuropathy did not have onset during the 
Veteran's active service, did not manifest within one year of 
separation from active service, and is not related to the 
Veteran's active service.  

4.  A current skin disability did not have onset during the 
Veteran's active service and is not related to his active 
service

5.  The Veteran did not engage in combat with the enemy.  

6.  There is no verified inservice stressor

7.  In a written statement received by the RO in May 2007, 
the Veteran indicated that he wanted to withdraw his appeal 
of the denial of service connection for a respiratory 
disability.  


CONCLUSIONS OF LAW

1  The criteria for service connection for renal cancer have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The criteria for service connection for disability of the 
spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

3.  The criteria for service connection for a peripheral 
neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

4.  The criteria for service connection for a skin disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

5.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).

6.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to a service connection for a 
respiratory disability have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability, (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Certain chronic diseases, including arthritis, malignant 
tumors, and organic diseases of the nervous system, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R.  §§ 3.307, 3.309 (2008).  

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2008).  Recently, AL 
amyloidosis was added to this list of diseases.  See 74 Fed. 
Reg. 21258-01 (May 7, 2009).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

For many of these diseases, if all other criteria are met and 
the disease becomes manifest to a degree of 10 percent of 
more at anytime after service, service connection is 
presumed.  The exception is for chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy; these diseases 
must have become manifest to a degree of 10 percent or more 
within one year after the date on which the veteran was last 
exposed to an herbicide agent during active service.  
38 C.F.R. § 3.307(a)(6).  

Of note is that the absence of a disease on the presumptive 
list does not preclude a Veteran from otherwise proving that 
his disability resulted from exposure to Agent Orange or 
otherwise linking his disease to service.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

A veteran, who during active service, served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  The Veteran's service personnel records document his 
service in Vietnam in 1970 and 1971.  He is therefore 
presumed to have been exposed to an herbicide agent during 
that service.  

The Veteran had initially claimed service connection for 
renal cancer based on a theory of exposure to ionizing 
radiation.  In a writing received by VA in January 2008, the 
Veteran stated that he was withdrawing his claim for service 
connection for renal cancer based on a theory that he was 
exposed to ionizing radiation during service, explaining that 
he was not exposed to ionizing radiation during service.  

As there is no dispute as to whether the Veteran was exposed 
to ionizing radiation during service, no further discussion 
of that theory of entitlement is necessary.  

In explaining why he believes service connection is warranted 
for many of his claimed disabilities, the Veteran has offered 
his opinion on medical questions such as the etiology and 
possible causes of his those disabilities.  He has not 
demonstrated that he has the medical knowledge or expertise 
of other than a layperson.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

This is not to say that the Veteran is not competent to 
report his perceived symptoms and events that he has observed 
with his own senses.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

Nor is it true that a layperson may not provide competent 
evidence to questions that at first glance appear to be of a 
medical nature.  For example, a layperson is capable of 
providing diagnostic evidence of conditions which have 
readily identifiable features.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  The test is whether the given medical 
question can be answered by ready observation and whether the 
question is of such simplicity that expertise is not 
necessary.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Questions as to the 
etiology of a disability generally are not subject to lay 
opinion evidence but rather require expert opinion evidence.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing 
Grover v. West, 12 Vet. App. 109, 112 (1999) for the 
proposition that lay persons are not competent to opine as to 
medical etiology).  

Renal cancer

The Veteran has testified that the sole basis of his claim 
for service connection for renal cancer is exposure to the 
herbicide agent "Agent Orange" during his service in the 
Republic of Vietnam.  DRO hearing transcript at 6.  He 
testified that no renal cancer or other renal disease was 
present during service.  Id. at 7.  He expressed his opinion 
that other cancers, such as prostate and lung cancer, are 
subject to the presumption of service connection for exposure 
to Agent Orange, service connection should be for his renal 
cancer.  Id. at 7-9.  Whether exposure to Agent Orange causes 
renal cancer is a question outside of the competence of a 
layperson.  Hence, the Veteran's opinion in this regard is 
not competent evidence.  

Service treatment records make no mention of findings of 
symptoms of renal disease or cancer.  A report of a bone scan 
conducted in December 2002 contains the earliest mention of 
renal disease.  This is consistent with the Veteran's 
testimony that he became aware of renal cancer in December 
2002.  DRO hearing transcript at 6.  

All evidence is against the Veteran's claim for service 
connection for renal cancer.  There is simply no evidence of 
a connection between his service and this disease and service 
and post-service medical records are found to provide 
evidence against this claim, indicating a problem with no 
connection to service many years ago.  The presumptive 
provisions for service connection due to exposure to an 
herbicide agent are not for application because renal cancer 
is not subject to the presumption.  His renal cancer did not 
manifest within one year of separation from active service so 
there can be no presumption of inservice onset based on 
chronic disease.  Hence, the appeal as to this issue must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Spine disability and peripheral neuropathy

During the DRO hearing, the Veteran testified that he 
received no treatment for back problems during service.  DRO 
Hearing transcript at 24.  He reported that during service he 
and other soldiers often had to jump off the back of trucks 
and would fall and injure themselves.  Id.  He expressed his 
belief that his current spine problems are the result of this 
activity and other physical activity such as driving stakes 
in the ground to set up tents.  Id.  The Veteran testified 
that it was not until 1999 or 2000 that he began to suffer 
neurological symptoms consisting of a feeling that someone 
was sticking pins in various parts of his body, numbness, and 
muscle spasms.  Id.  

Service treatment records are absent for any report of 
peripheral neurological symptoms, or any symptoms involving 
the Veteran's cervical or thoracolumbar spine.  In an April 
1972 separation report of medical history the Veteran 
indicated that he did not then have nor had ever had 
recurrent back pain, neuritis, paralysis, arthritis, 
bursitis, or rheumatism.  He did indicate that he had either 
then had or previously had swollen or painful joints, but a 
narrative summary explains that this was in reference to a 
sore ankle.  The narrative also indicates that the Veteran 
had experienced leg cramps after extensive exercise.  This is 
not evidence favorable to his claim and, overall, provides 
highly probative evidence against this claim.   

The first evidence of peripheral neuropathy is found in March 
1997 records from "J.T.", M.D. which document the Veteran's 
report of a tingling sensation in the distal parts of his 
body.  In a March 2000 letter, "B.K.", M.D. reported that 
this physician saw the Veteran in February 2000 and provided 
a diagnosis of "peripheral neuropathy, cervical and 
lumbosacral."  A May 2000 electromyograph and nerve 
conduction study found neurological deficits and a month 
later there is a diagnosis of peripheral neuropathy.  
February 2000 and April 2000 reports of magnetic resonance 
imaging studies (MRIs) document that the Veteran had 
degenerative disc disease of the cervical and lumbar spine.  

None of these reports attributes the Veteran's neurological 
disabilities or his cervical or lumbar spine disabilities to 
his service.  

The absence of any mention of peripheral neuropathy during 
service and the Veteran's report that he was diagnosed with 
peripheral neuropathy in February 2000 is evidence that his 
peripheral neuropathy did not manifest during service or 
within one year of exposure to an herbicide agent or for that 
matter within one year of separation from active service many 
years ago.  

Whether or not the Veteran suffers from degenerative disease 
of the spine and peripheral neuropathy as the result of 
jumping from trucks and engaging in physical labor during 
service decades prior to appearance of these conditions is 
not a matter subject to the opinion of a layperson.  There is 
no competent evidence of record linking these conditions to 
his active service and the service medical records and post-
service treatment records are once again found to be highly 
probative evidence against these claims, indicating problems 
that began decades after service with no connection to 
service.  As neither arthritis nor peripheral neuropathy 
manifested within one year of service, presumptive provisions 
whether for chronic disease or exposure to Agent Orange 
(peripheral neuropathy) are not for application.  

The long period of time between service and the first reports 
of spine and neurological problems is evidence against a 
finding that these disabilities are related to the Veteran's 
active service.  There is no evidence favorable to these 
claims.  Hence, the appeal must be denied with regard to the 
claims for service connection for lumbar and cervical spine 
disabilities and peripheral neuropathy.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Skin disability

During the April 2007 DRO hearing, the Veteran testified that 
he suffers from a fungal skin condition of his feet, waist 
and legs.  DRO hearing transcript at 1.  With regards as to 
how that is connected to his active service, the Veteran 
pointed to treatment on July 31, 1969 for a wart and calluses 
of his feet.  Id. at 11.  The Veteran also testified that he 
had discolored skin of his feet, itching, cracking and 
bleeding while serving in Vietnam.  Id. at 12.  He testified 
that he did not receive treatment for this and that the 
condition was not present other than on his feet.  Id. at 13.  

In response to a question from his representative as to when 
his legs, crotch, waist, and hips became infected, the 
Veteran replied that it happened gradually over the thirty 
seven years since he left Vietnam.  Id. at 13.  Summing up 
his contention, the Veteran answered affirmatively to his 
representative's  statement "[i]t is your contention that it 
began at Tinker Air Force Base, got worse in Vietnam and you 
come out of the service with fungus of the feet, that has 
from that point to today has become the condition that you 
suffer from today, yes.?"  Id at 16.  

Service treatment records document that on July 31, 1969, 
prior to his service in Vietnam, the Veteran reported to sick 
call for a large callus and wart on his foot.  The wart was 
removed; he was prescribed soaks and larger shoes.  In May 
1971 he was seen for two small warts on his penis, diagnosed 
as venereal warts.  Following prescription of podophyllin the 
lesions were almost gone three days later.  In the April 1972 
separation report of medical history he indicated that he 
either then had or had previously had skin diseases.  

A narrative summary provided by a medical professional states 
that the "[s]kin disease refers to areas of altered 
pigmentation of skin and shoulders and upper arms and back."  
This is not a description of a fungal skin disease.  The 
associated report of physical examination indicates a normal 
clinical evaluation of the Veteran's skin.  

The service treatment records are evidence against the 
Veteran's claim because these records tend to show that the 
Veteran had no fungal skin disease or any other skin disease, 
other than a wart on his foot and venereal warts on his 
penis.  There is no indication that any of these warts 
persisted or transformed into some other disease.  Whether 
such were the case is beyond the Veteran's lay knowledge so 
his opinion in this regard is not competent evidence.  

Recent treatment records make little mention of skin disease.  
For example, a February 2003 treatment note from the El Paso 
Pulmonary Association remarks only that the Veteran reported 
occasional rashes.  In March 2005, the Veteran was examined 
by a VA dermatologist in connection with an Agent Orange 
examination.  Following physical examination, the 
dermatologist diagnosed sebaceous gland on face, with actinic 
keratosis on exposed areas of the Veteran's body with skin 
tags around the neck and axilla, tenia corporis, tenia 
cruris, tenia pedis, and onychomycosis.  There is no 
attribution of any of these conditions to the Veteran's 
service.  

The preponderance of evidence is against the Veteran's claim 
for service connection for a skin disease.  There is no 
evidence of the claimed disease during service.  The first 
evidence comes decades after service.  This long delay in any 
documented treatment or report of symptoms for the claimed 
disease is evidence against a finding that a current skin 
disease is related to the Veteran's service.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history 
in determining if service- connection is warranted, including 
a lengthy period of absence of complaints).  For these 
reasons, the appeal as to this issue must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R.  § 3.102 (2008).  

PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed inservice 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM- IV).  Id., see also 38 
C.F.R. § 4.125(a) (2008).

The veteran does not allege that he suffers from PTSD as a 
result of combat with the enemy and the record is absent for 
any evidence that the veteran engaged in combat with the 
enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of an alleged stressor.  See Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record 
must contain corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  However, the occurrence of an inservice stressor 
cannot be corroborated solely on the basis of an after-the-
fact medical nexus opinion.  Id at 396.  

In adjudicating this claim, the Board has reviewed 
conflicting statements from medical professionals.  In such 
cases it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims 
and hereinafter the Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

More recently, the Court provided additional guidance as to 
the weighing of medical opinion evidence.  See Nieves-
Rodriguez v. Peake 22 Vet. App. 295 (2008).  In that case, 
the Court found that guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Id. at 302.  
Significantly, the Court stated as follows: "That the 
medical expert is suitably qualified and sufficiently 
informed are threshold considerations; most of the probative 
value of a medical opinion comes from its reasoning."  Id at 
304.

Service treatment records contain a March 1971 notation that 
the Veteran had "Getting short syndrome" and was dispensed 
30, 10 milligram doses of Librium.  In the April 1972 
separation report of medical the Veteran indicated that he 
either then or previously had suffered fro nervous trouble.  
A narrative indicate that the Veteran suffered from 
nervousness in 1971, 10 days prior to his date of expected 
return from overseas and that he had been given medication 
for his nerves.  

In a July 2004 writing which accompanied his claim for 
service connection, the Veteran explained that in February 
1971, while serving in Vietnam, he began having episodes 
where he would awaken and be unable to move.  He stated that 
when this occurred he feared that he had somehow been injured 
in his sleep.  He stated that he did not report this to 
anyone out of fear of the stigma of being labeled mentally 
ill.  He reported that he had a feeling of claustrophobia in 
April 1971 and went to sick call where he was prescribed 
Librium.  

The Veteran went on to state that this claustrophobic feeling 
continued and that at some point after service he was 
prescribed Xanax.  Explaining his belief that this is 
evidence of PTSD the Veteran stated as follows:  

I feel the stress of being in a war zone, 
working twelve hour shifts as a 
Supervisor, not knowing if sappers were 
around the corner, and not knowing if you 
were going to survive the year in Vietnam 
added to my experiencing my episodes of 
waking up paralyzed and which led to 
developing anxiety attacks and 
claustrophobia which I still experience.  

A VA PTSD clinic note from August 2004 document the Veteran's 
report that on one occasion the Veteran and others were 
riding in a rickshaw in Vietnam when they ran into a fire 
fight between Saigon police and insurgents.  This note also 
contains the Veteran's reports of awakening in a state of 
paralysis during service, adding that these states lasted 
only a few minutes.  He stated that he began having panic 
attacks but did not seek treatment for fear of being labeled 
mentally ill.  He reported that he finally sought treatment 
and was placed on Librium and that a physician wrote in his 
medical record that he was suffering from PTSD.  He also 
reported that prior to that incident he had become 
claustrophobic.  He reported that he has been treated with 
Xanax since 1987.

Of note is that the Veteran's report that a physician noted 
in his record that he had PTSD is not supported by the record 
as it is generally accepted that PTSD was not a diagnosis in 
1971.  See Real v. U.S, 906 F.2d 1557, 1560 (Fed. Cir. 1990) 
(stating it is apparently undisputed that prior to 1980 when 
it was first included in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, PTSD was not a medically recognized diagnosis.").  
Hence, the Board does not believe that the Veteran was 
diagnosed with "PTSD" in 1971, based on this record.

A June 2005 VA treatment note indicates that the Veteran was 
seen for evaluation, following denial of service connection 
for PTSD and wished to document his psychiatric history for 
claim purposes.  He reported that he had not received any 
psychiatric treatment in the past but had received 
medications from primary care providers.  

The Veteran stated that his anxiety symptoms began while he 
was stationed in Vietnam in 1970 and described his episodes 
of being "paralyzed" upon awakening.  Significantly, the 
Veteran states that he went to the clinic to get a 
prescription for Librium and later tore the page out of his 
records not wanting to have a psychiatric history.  He 
reported that he continued to have anxiety attack, took 
Librium for a time and had been on Xanax since 1987.  As an 
assessment, the clinician provided that the patient provided 
a history of anxiety and panic attacks since service.  This 
clinician did not diagnose the Veteran as having PTSD.  

This clinician diagnosed the Veteran as suffering from 
"panic disorder, chronic; generalized anxiety disorder, 
chronic; mood disorder due to renal cell carcinoma."  

Private treatment notes received from Dr. J.T. document that 
the Veteran complained of anxiety in September 1987 and was 
prescribed Xanax.  Dr. J.T. did not mention PTSD or the 
Veteran's service.  

In May 2006, the Veteran underwent a VA examination to 
determine if he suffered from the claimed PTSD.  This 
examiner indicated that he had reviewed the claims file and 
interviewed the Veteran.  The psychiatrist interviewed the 
Veteran and recorded his report that his worst experience 
during service was waking up with a sense of paralysis due to 
anxiety.  She also documented that the Veteran served as a 
cryptographic teletype operator and was stationed outside of 
Saigon.  

Following examination, the psychiatrist stated that the 
Veteran does not meet the DSM-IV stressor criterion for a 
diagnosis of PTSD.  She diagnosed alcohol -induced anxiety 
disorder, mood disorder related to radical nephrectomy, and 
partner relations problem, alcohol dependent.  This is 
evidence against the Veteran's claim for any psychiatric 
disorder, including PTSD.  

Also submitted by the Veteran is a social/psychological 
evaluation report from "E.R.", Ph.D.  Dr. E.R. reported 
that the Veteran's chief complaint was that he had been 
denied a request for service connection for PTSD.  Dr. E.R. 
diagnosed PTSD and opined that the Veteran's "tour in 
Vietnam was an abnormal, traumatic impact, which to [the 
Veteran had a surrealistic, unnatural and incongruent 
effect."  

He also reported: 

[The Veteran] did seek some medical 
treatment for his condition on March 23, 
1971, time at which his symptoms were 
labeled as "Getting Short Syndrome. In 
my opinion, such syndrome presented a 
gradual and slowly personality changes 
where neurotic symptoms replaced 
wholesome mental emotions and behavior 
patterns, factors that have likely had a 
great impact in a currently present Post 
Traumatic Stress Disorder."  

The Board views this statement by Dr. E.R. as merely an 
arbitrary opinion devoid of any rationale and without any 
probative value.  He does not explain why "Getting Short 
Syndrome" represents anything other than what it naturally 
implies - the Veteran was anxious because he was close to 
getting out of the service.  His statement is not a medical 
opinion in any real sense of the term; it is merely 
speculation motivated by a need to shore up his conclusion.  

Dr. E.R. goes on to report the following, which is the 
closest he comes to identifying a stressor:

The arrival in Vietnam was shocking for 
[the Veteran] arrived as an individual, 
not as a unit.  The shock or jolt came 
right after he felt the hot humid weather 
hitting his face.  The confusion that 
[the Veteran] faced as he was left 
stranded without luggage to fan (sic) for 
himself.  [The Veteran] was deployed to 
Vietnam as an individual without the 
support of group deployment.  The nature 
of [the Veteran's assignment with top 
secret clearance, which he took very 
seriously, also isolated him from class 
relationships with fellow soldiers.  One 
element that has become of importance was 
coming face to face with what [the 
Veteran] describes as "a stack of silver 
coffins" being shipped to the United 
States.  His departure from Vietnam was 
also a key element in relation to [the 
Veteran's] PTSD.  The ideation that 
people would die a few days or hours 
during their departure to the United 
States was constantly on his mind.  

This is the first mention of a stressor involving seeing 
closed coffins and of the Veteran arriving in Vietnam by 
himself without his luggage.  If these events were indeed 
experienced as "stressors", the Board believes that the 
Veteran would have at least mentioned them during his May 
2006 VA examination or during his earlier interviews with VA 
clinicians.  These are more in the nature of invented 
stressors thought up by Dr. E.R. from innocuous events, than 
the identification of events experienced by the Veteran as 
PTSD stressors.  The Board affords this report of stressors 
by Dr. E.R. only the most minimal of probative value.  

Dr. E.R. also stated the following: "[The Veteran] is 
exhibiting a pattern of psychological and physical problems 
which has reduced his level of psychological and physical 
functioning.  These symptoms are well defined, constant and 
may have appeared after the stress of combat trauma."  

This statement draws into question the facts relied on by Dr. 
E.R. and therefore makes his entire opinion suspect.  The 
Veteran was a teletype operator in service and did not engage 
in combat with the enemy.  Yet, Dr. E.R. refers to the 
Veteran's symptoms as deriving from something that did not 
occur - "combat" trauma.  

In this regard, one of the critical issues in this case 
(regarding all of the Veteran's claims) is the Veteran's own 
credibility.  In this regard, the Board finds that the 
Veteran's statements, as a whole, are inconsistent, that he 
is an inaccurate historian, and that his statements regarding 
stressors in service, and how they impact his ability to 
function, as well as his statements regarding disabilities 
that began during service and have allegedly existed for more 
than 30 years (without treatment) are not believable.    

The Board finds that this diagnosis is either not based on an 
inservice stressor or is that has not been verified or is 
capable of verification.  Dr. E.B.'s report is essentially 
that the Veteran's job assignment and his arrival in Vietnam 
by himself were stressful.  His report that the Veteran saw 
coffins is not verifiable.  

As to the Veteran suffering from PTSD because his job in the 
service was somewhat isolating and he arrived in Vietnam by 
himself rather than with a unit, the Board finds that this is 
not a description of a verifiable stressor.  Again, prior to 
the report from Dr. E.R., there is no mention by the Veteran 
of the isolating nature of his work or that his arrival in 
Vietnam by himself (rather than with a unit) had anything to 
do with his claim.  The psychiatrist who examined the Veteran 
in May 2006 was aware of the Veteran's job during service and 
the Veteran had an opportunity to explain all of his 
stressful events during service.  That he did not mention 
either the coffins or the isolation of his job or lone 
arrival in Vietnam is evidence that these events actually 
have nothing to do with his claim or his symptoms.  

It is the Board's finding as fact finder that the report of 
the coffins and the isolating nature of work, to the extent 
that the Veteran did indeed make these assertions to Dr. 
E.S., are disingenuous as to the effects of those events on 
his psychological health.  If those events were of any 
importance, the Veteran would have mentioned them at some 
point between when he filed his claim in July 2004 and when 
those events were recorded by Dr. E.R.

Simply stated, the Board finds that the Veteran does not have 
PTSD.  

Regarding his stressors, during the DRO hearing, the Veteran 
testified as to the following with regard to his inservice 
stressors:  (1) that he arrived in Vietnam by himself without 
a unit and his luggage was not there so he was stranded 
without luggage; (2) his experiences of awakening feeling 
paralyzed; (3) his anxiety attack of feeling claustrophobic 
in a building.  (4) "one time going by the uh graves and 
registration and seeing a stack of silver coffins; next to 
the graves and registration.  I don't know if uh, obviously 
the coffins were there to be used um, that's one incident." 
(5) his bunk was covered with netting to keep mosquitoes out 
so he felt like he was in a coffin; (6) People were killed in 
Vietnam and he feared that he may also be killed; (7) while 
walking at night a bird or bat struck him in the chest and he 
was terrified; (8) he was walking down a street in Saigon 
when young children tried to pick his pocket and he fears 
that these children could have hurt him in some way.

None of these incidents are capable of verification and hence 
cannot constitute stressors for the purpose of service 
connection for PTSD.  More importantly, the tenor of the 
alleged stressors indicates that these events have nothing to 
do with any symptoms suffered by the Veteran but are rather 
simply the events that he can remember.  The recounting of 
these events is more in the nature of looking for a stressor 
to which to attribute his psychiatric symptoms rather than 
experiencing psychiatric symptoms as a result of a stressor.  
The Board finds that the opinion of the VA psychiatrist as 
stated in the May 2006 report is particularly accurate - the 
Veteran does not have a stressor within the meaning of the 
DSM-IV.  

As between the May 2006 VA examiner's report and Dr. E.S.'s 
report, the Board finds the VA examiner's report more 
probative as to whether the Veteran suffers from PTSD as the 
result of an inservice stressor.  

Dr. E.R.'s report is not probative that the Veteran suffers 
from PTSD as the result of an inservice stressor.  PTSD is 
the only diagnosis rendered by Dr. E.R.  Hence, that report 
cannot support a grant of service connection for a 
psychiatric disability in general.  

Although the Veteran has been diagnosed with mental disorders 
other than PTSD there is no evidence that these disorders are 
in any way related to his service.  The Board has considered 
that the Veteran had a report of nervousness during service.  
However, that report, from 1971, is separated by over 15 
years from his treatment with medication for anxiety.  This 
long period without mention of psychiatric symptoms is 
evidence that there has been no continuity of symptomatology 
since service and weighs against the Veteran's claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

Based on the above, the Board finds that the Veteran has not 
identified a verified or verifiable inservice stressor that 
has resulted in PTSD.  All evidence shows that other 
diagnosed psychiatric disorders are unrelated to his active 
service.  Hence, the appeal as to this issue must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Respiratory disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008).

In a writing signed by the Veteran and received by VA in May 
2007, the Veteran stated that he wished to discontinue his 
claim for service connection for asthma and bronchitis.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and the appeal is 
dismissed.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, the RO did inform the Veteran as to how VA 
assigns disability ratings and effective dates.  However, 
this notice came within the statement of the case sent to the 
Veteran in July 2006, and as such, cannot be said to full 
satisfy the requirements for providing such notice.  See 
Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  
Regardless, as service connection is not established for any 
of the claimed disabilities, no disability rating or 
effective date will be assigned and therefore the Veteran 
cannot have been prejudiced by the lack of such notice.  

The remaining VCAA duty to notify was satisfied by way of 
pre-initial adjudication letters sent to the Veteran in 
September and December 2004, which fully addressed all three 
notice elements.  These letters informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA afforded the Veteran a VA psychiatric 
examination in May 2006.  As to the other claims, there is no 
evidence of degenerative disease of the spine, peripheral 
neuropathy, renal cancer, or skin disease (other than warts 
of the Veteran's foot and penis which have not recurred), 
during the Veteran's service or for many years thereafter.  
Hence, the second factor listed in 38 U.S.C.A. § 5103A is not 
present in this case and therefore VA has no duty to afford 
the Veteran an examination with regard to these claims.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service, VA, and 
other pertinent treatment records.  Either obtained by VA or 
submitted directly by the Veteran are records and/or reports 
from "R.H.", M.D.; "E.R.", Ph.D.; "A.C.", M.D.; "J.T.", 
M.D.  The Veteran had an opportunity to set forth his 
contentions during the hearing before the DRO.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal as to the issue of service connection for a 
respiratory disability is dismissed.  

The appeal as to all other issues is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


